                                                            ISTRIC
                                                       TES D      TC
                                                     TA




                                                                                       O
                                                 S




                                                                                        U
                                               ED




                                                                                         RT
                                                                      TED




                                           UNIT
     CENTER FOR DISABILITY ACCESS
                                                             GRAN
 1
     Chris Carson, Esq., SBN 280048




                                                                                                R NIA
 2   Phyl Grace, Esq., SBN 171771
     Dennis Price, Esq., SBN 279082
 3




                                           NO
     Mail: PO Box 262490                                                            ixson
                                                                    hom   as S. H




                                                                                                FO
 4   San Diego, CA 92196-2490                            J u d ge T




                                            RT
     Delivery: 9845 Erma Road, Suite 300




                                                                                            LI
                                                    ER




                                                 H




                                                                                        A
 5   San Diego, CA 92131                                                                    C
     (858) 375-7385; (888) 422-5191 fax                  N                 F
                                                             D IS T IC T O
 6   phylg@potterhandy.com                                         R
 7   Attorneys for Plaintiff
                                                         GRANTED. The Clerk shall close
 8   RICHARD D. SCHRAMM (SBN 151696)
     EMPLOYMENT RIGHTS ATTORNEYS                         the file.
 9                                                       Dated: 5/3/2019
     1500 E. Hamilton Ave., Suite 118
10   Campbell, California 95008
     Tel: (408) 796-7551
11   Fax: (408) 796-7368
     Attorneys for Defendants,
12
     Kings Harvest, LLC and
13   US Chinese Food, Inc.

14                           UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA

16   SCOTT JOHNSON,                              )   Case No.: 3:18-CV-04348-TSH
                                                 )
17            Plaintiff,                         )   JOINT STIPULATION FOR
                                                 )   DISMISSAL PURSUANT TO
18     v.                                        )   F.R.C.P. 41 (a)(1)(A)(ii)
     KING’S HARVEST LLC, a California            )
19                                               )
     Limited Liability Company;                  )
20   US CHINESE FOOD, INC., a California
     Corporation; and Does 1-10,                 )
                                                 )
21            Defendants.                        )
                                                 )
22
23
24
25
26
27
28



     Joint Stipulation                     -1-                                3:18-CV-04348-TSH
 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action may be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5
 6   Dated: May 3, 2019                CENTER FOR DISABILITY ACCESS
 7
 8                                     By: /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
 9                                            Attorneys for Plaintiff
10
11
     Dated: May 3, 2019                EMPLOYMENT RIGHTS ATTORNEYS
12
13
                                       By: /s/ Richard D. Schramm
14                                            Richard D. Schramm
                                              Attorneys for Defendants
15                                            Kings Harvest, LLC and
16                                            US Chinese Food, Inc.

17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -2-                   3:18-CV-04348-TSH
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard D. Schramm,
 4   counsel for Kings Harvest, LLC and US Chinese Food, Inc., and that I have obtained
 5   authorization to affix his electronic signature to this document.
 6
 7   Dated: May 3, 2019               CENTER FOR DISABILITY ACCESS
 8
                                      By: /s/ Amanda Lockhart Seabock
 9                                           Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                       -3-                    3:18-CV-04348-TSH
